I concur in the result reached by Mr. Justice REID. There was evidence that defendant violated the city ordinance.* It was for the jury to determine whether or not defendant was guilty of negligence in her operation of the automobile. *Page 96 
Whether plaintiff Carre W. Morrison was guilty of contributory negligence as a matter of law presents a more serious question. As Mrs. Morrison started to cross the southerly portion of the street she saw defendant's car about 200 feet away. In order to be sure of perfect safety, Mrs. Morrison would have to travel a distance of 30 feet 9 inches, but inasmuch as defendant's car was approaching in the middle of the southerly portion of the street, it was only necessary for Mrs. Morrison to walk a distance of approximately 20 feet in order to insure her safety.
In Moore v. Noorthoek, 280 Mich. 431, we said:
"In the case at bar the evidence shows that defendants' car was 164 feet away when plaintiff started to cross the west half of the intersection, a distance of 21 feet. She had a right to assume that defendant would drive the car in compliance with the city ordinance which gave plaintiff the right of way at such crossings and whether plaintiff exercised reasonable care under the circumstances was a question of fact for the jury."
In my opinion the contributory negligence of plaintiff Carre W. Morrison was a question of fact.
Notwithstanding my conclusion that the judgment in the instant case should be affirmed; nonetheless I concur with Mr. Justice BUTZEL in his statement of the law governing the right of recovery in so-called dependent or companion cases.
The verdict of the jury should not be disturbed. Judgment affirmed, with costs to plaintiff.
BUSHNELL, REID, and STARR, JJ., concurred with SHARPE, J.
* Detroit Ordinance No. 115-D, § 14 (h). — REPORTER.